Citation Nr: 1601126	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, diagnosed as asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.

This matter is on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDING OF FACT

It is at least as likely as not that the Veteran's asbestos exposure during active duty service was a contributing factor in his current respiratory disorder. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, diagnosed as asbestosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming entitlement to service connection for a chronic respiratory disorder, which he contends is related to asbestos exposure during active duty.  At his hearing before the Board, he explained that he served in the Army as a wheel and track mechanic, and that he believed that he was exposed to asbestos not only through his primary duties, but while on transport ships and in Army barracks.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.i.3 (October 27, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on asbestos exposure may be established only if a current disability is shown by the evidence to be related to asbestos exposure during service.

Asbestos was commonly used in some areas of the military during the Korean War Era, and was particularly prevalent in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction"  M21-1, Part IV.ii.2.C.2.e.  (October 15, 2015).  Some of the major occupations that have been recognized to involve exposure to asbestos include mining, milling, shipyard work, insulation removal, construction, demolition and, as is most relevant here, manufacture and servicing of friction products such as clutch facings and brake linings.  M21-1, Part IV.ii.2.C.2.d.  (October 15, 2015).

Given that the Veteran's military specialty was as a wheel and track mechanic, it is reasonably likely that he performed a substantial number of brake repairs and various other automobile maintenance activities which, according to the M21-1, placed him at risk for asbestos exposure.  Moreover, the fact that he was on board transport ships, which were probably from the World War II Era, only enhances the likelihood that he was exposed to asbestos in service.  The Veteran's exposure to asbestos while in service is conceded.  

Next, the evidence sufficiently establishes a current diagnosis of asbestosis.  A CT scan of the Veteran in April 2010 revealed numerous calcified pleural plaques within the upper thorax bilaterally.  The radiologist also commented that in "the appropriate historical setting, this finding is compatible with asbestos related pleural disease."  A VA examiner who examined the Veteran in April 2011 concurred with a diagnosis of asbestosis.

At the April 2011 VA examination, the examiner was unable to state whether the Veteran's asbestosis was related to asbestos exposure during active duty without resorting to speculation "due to a lack of evidence."  The Board acknowledges that providing a more definitive opinion would have been difficult, considering that the Veteran's asbestosis arose decades after service, and that he potentially experienced some post-service asbestos exposure.  However, in the Board's view, it is at least as likely as not that the Veteran's in-service asbestos exposure was at least a contributing factor in his current disorder.  Therefore, service connection is warranted on this basis.  


ORDER

Service connection for asbestos related respiratory disease is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


